DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: see claim Interpretation below.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
“a means for continuously moving” recited in claim 3 invokes the 112(f) paragraph. No device or apparatus is disclosed in the specification of the present application. Because of this reason, the 112(a) and (b) rejection is set forth below.
“a component for measuring” recited in claim 5 invokes the 112(f) paragraph. No device or apparatus is disclosed in the specification of the present application. Because of this reason, the 112(a) and (b) rejection is set forth below.
“a module for containing and dispensing” recited in claim 8 invokes the 112(f) paragraph. No device or apparatus is disclosed in the specification of the present application. Because of this reason, the 112(a) and (b) rejection is set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 – 4 and 5 – 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As discussed above.
Claims 3 – 4 and 5 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 2, 12, 13, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0209265 A1 (hereunder Lapiere; cited in the IDS file don 9/10/21), and further in view of US 7,057,183 B2 (hereunder May; cited in the IDS filed on 9/10/21).
With respect to independent claim 1, Lapiere teaches a device for monitoring and displaying solar exposure risk for human skin comprising:
(a)    two or more light sensing detectors 105 as disclosed in paragraph [0022] for measuring the instantaneous solar radiation at a location in proximity to a human subject,
(b)    a computer system 115 for calculation of the solar exposure risk, the computer system comprising,
(i)    a computer processor 115,
(ii)   a computer readable storage device 130, and
(iii)    a computer program as disclosed in paragraph [0024] ,
(c)    one or more display monitors 120,
(d)    one or more interfaces as shown in Fig. 1 connecting the light sensing detectors to the computer system,
(e)    one or more optional interfaces 110 connecting the two or more light sensing detectors, and
(f)    an interface as shown in Fig. 1 connecting the computer system to the display monitor,
wherein the device displays an instantaneous solar exposure risk for human skin
based on the instantaneous solar radiation as disclosed in paragraphs [0002, 0019, 0022, 0023].

In column 4, lines 49 – 51 May teaches each sensor measuring the instantaneous solar energy density. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Lapiere in order to measure solar radiation by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 2, when modified by May, Lapiere modified by May teaches wherein at least one of the light sensing detectors is oriented as disclosed in paragraph [0024] to detect and measure the direct solar energy density and wherein at least one of the light sensing detectors is oriented to detect and measure reflected as disclosed in paragraph [0025] solar energy density.
With respect to dependent claim 12, in Fig. 2 Lapiere teaches wherein the display monitor displays an instantaneous solar exposure risk in digital format as a numerical value see paragraph [0004].
With respect to dependent claim 13, in Fig. 2 Lapiere teaches wherein the display monitor displays an instantaneous solar exposure risk in digital format as a color coded value 140; see paragraph [0022].
With respect to dependent claim 19, when modified by May, Lapiere modified by May teaches wherein the device displays an instantaneous personalized in Fig. 2 solar exposure risk for human skin based on the instantaneous solar energy density.
With respect to dependent claim 21, Lapiere teaches a method for providing a personalized as shown in Fig. 2 solar exposure risk index for human skin using the device of claim 1.
Claims 5 – 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapiere modified by May, and further in view of US 2018/03222255 A1 (hereunder Connell).
The teaching of Lapiere modified by May has been discussed above.
With respect to dependent claims 5 – 6, Lapiere teaches in paragraph [0013] wherein the device calculates and displays an output parameter that further comprises an individualized solar exposure risk level for the human subject , but is silent with a component for measuring one or more skin characteristics of a human subject, and wherein the one or more skin characteristics are selected from skin color, melanin content, melanin density, skin temperature, and moisture content.
In paragraph [0066] Connell teaches measuring skin temperature to determine UV radiation exposure. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Lapiere modified by May in order to accurately determine UV radiation exposure by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 7, Lapiere teaches in paragraphs [0003 - 0004].
Claims 8 – 9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapiere modified by May and Connell, and further in view of US 2019/0060678 A1 (hereunder Poutiatine).
The teaching of Lapiere modified by May and Connell has been discussed above.
With respect to dependent claims 8 – 9, Lapiere is silent with a module for containing and dispensing a sunscreen product and that dispenses the appropriate sunscreen product based on the output parameter for the human subject.
Poutiatine teaches in paragraph [0161] a sunscreen dispenser that communicates with UV monitors. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Lapiere modified by May and Connell in order to provide users or persons sunscreen when needed. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 22, when modified by Poutiatine Lapiere modified by Day and Poutiatine  method for providing a personalized solar exposure risk index for human skin and dispensing an appropriate amount and SPF level of a sunscreen product using the device of claim 1.
Claims 14 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapiere modified by May, and further in view of US 2018/0224822 A1 (hereunder Potucek)
The teaching of Lapiere modified by May has been discussed above.
With respect to dependent claim 14, Lapiere is silent with a mounting pole.
In paragraph [0328] Potucek teaches mounting to a pole. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Lapiere modified by May in order to mount desired indicator for alerting people UV exposure risk. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 15, the limitation of “a base into which the mounting pole is mounted” is within the ordinary skilled art as an engineering design choice to mount desired indicator to a pole. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 16, when modified by Potucek Lapiere modified by May and Potucek teaches a device according to claim 15 that is stationary.
With respect to dependent claim 17, when modified by Potucek, Lapiere modified by May and Potucek teaches a device that is mounted to a pole. The limitation of “a device according to claim 15 that is mobile” is within ordinary skilled art as an engineering design choice in order to alert people in different areas UV radiation exposure. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case.
Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapiere modified by May, and further in view of US 2018/0252942 A1 (hereunder Camliel)
The teaching of Lapiere modified by May has been discussed above.
With respect to dependent claims 18 and 20, when modified by May, Lapiere modified by May teaches wherein the device displays an instantaneous generalized solar exposure risk for human skin based on the instantaneous solar energy density in order to protect people and a method for providing a general solar exposure risk index for human skin using the device of claim 1.
In paragraph [0259] Camliel teaches UV exposure databases available to the general public. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Lapiere modified by May in order to alert general public with US exposure risk. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Allowable Subject Matter
Claims 3 – 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and (b) paragraphs, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10 – 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to dependent claim 3, the prior art of record fails to teach or reasonably suggest:
a means for continuously moving the light sensing detectors.
	With respect to dependent claim 4, because of its dependency on claim 3.
With respect to dependent claim 10, the prior art of record fails to teach or reasonably suggest:
wherein the two or more light sensing detectors are movable.
	With respect to dependent claim 11, because of its dependency on claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        
	8/5/2021